DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed March 3, 2022, has been entered.  Claims 1-4 have been amended as requested.  The pending claims are 1-4, with claims 3 and 4 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 5 and 6 of the last Office action (Non-Final Rejection mailed October 7, 2021).  


Drawings
The drawings were received on March 3, 2022.  These drawings are sufficient to overcome the objection thereto as set forth in section 3 of the last Office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to limit the vehicle floor mat to “an upper surface layer that is exposed to vehicle occupants; a backing layer of a warp-knit structure affixed to said upper surface layer having knitted loops and individual threads on said backing layer surface, said backing layer having…individual threads/in2 of 144-216 on said backing layer surface and wherein 50% of more of the knitted loops are cut or sheared.”  First, it is unclear if the knitted loops are on the upper surface layer or are part of the backing layer surface.  Second, as written the individual threads are a separate from the knitted loops, but it is unclear what the relationship between the two is.  Looking the specification for clarification, the individual threads are descriptive of “spines” in the disclosed “spines/in2,” which appears to be descriptive of a pile (upright cut or loop yarns extending from the backing layer) density.  Thus, it is unclear if the knitted loops are pile loops made of individual threads, wherein the pile loops have a density as recited in the claims as “individual threads/inch2” or not.  Third, is it unclear how the individual thread/inch2 is measured.  Is it a measurement of an uncut looped pile yarn (i.e., one knit loop pile = one individual thread, a cut/sheared pile loop (i.e., one looped pile yarn divided into two cut pile yarns = two individual threads), or a combination thereof (i.e., “wherein 50% of more of the knitted loops are cut or sheared”).  Therefore, claims 1 and 2 are rejected as indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0089465 issued to Imaizumi in view of US 5,380,574 issued to Katoh et al., EP 1731361 issued to Boldrini, and US 2012/0321877 issued to Whitesell et al. 
Imaizumi discloses a floor mat (i.e., “small carpet”), especially for overlying a carpeted floor (i.e., “mat”) of an automobile (i.e., applicant’s “vehicle floor mat”), including a carpet body 11 (i.e., applicant’s “upper surface layer that is exposed to vehicle occupants”) and a backing layer of a Raschel warp-knit cut-pile fabric 1 affixed thereto (abstract, sections [0001], [0002], [0008], and [0009], and Figures 1 and 4).  The cut piles (i.e., applicant’s “individual threads on said backing layer surface”) of the Raschel backing interengage with the pile of the carpeted floor to provide a non-slip property preventing the floor mat from being displaced (abstract).  The pile yarns of the Raschel fabric may be monofilaments having a preferred fineness of about 100 denier or more (section [0014]).  The body 11 may be adhered to the surface of the Raschel knit fabric with an adhesive agent (section [0016]).  
Imaizumi fails to teach the recited number of individual threads/in2.  However, an approximate pile density can be calculated for Example 1 (section [0029]) of about 160 piles/inch2 (i.e., 4 loop piles per course times 10 course per inch equals 40 loop piles per inch; 40 loop piles per inch times a gauge of 2 stiches per inch equals 80 loop piles per square inch; and each loop pile is cut into two cut piles for 160 cut piles per square inch).  
Thus, Imaizumi teaches the invention of claims 1 and 2 with the exceptions (a) the recited backing thicknesses, (b) the recited fiber deniers, (c) the recited number of individual threads/in2 for claim 2 (d) the recited static coefficient of friction values. 
Regarding exception (a), while Imaizumi fails to teach the Raschel backing fabric thickness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate thickness for the fabric backing depending on the desired quality, cost, and overall weight and thickness for an intended use of the floor mat.  Specifically, it would have been obvious to one skilled in the art to employ a fabric having the recited thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Note Katoh discloses a mat or rug, in particular for automobiles, having a backing layer A comprised of cut piles (b) (abstract, col. 1, lines 6-12, and Figure 1).  The cut piles (b) provide the mat or rug with non-slip properties when installed upon a carpeted surface (col. 1, line 60-col. 2, line 3).  The cut piles (b) have a pile height of 2-20 mm (abstract and Figure 1). While pile height of a backing thickness is not necessarily the same as backing layer thickness, the disclosed pile height of 2-20 mm would give a skilled artisan a starting point from which to determine an optimum or workable range of thickness dependent upon the intended use.  
Additionally, Boldrini discloses a removable car floor mat for inhibiting slippage on a carpeted surface in an automobile or other vehicle (abstract). The floor mat 5 comprises (a) a pile fabric 6 on an upper surface of the floor mat 5, (b) a backing 1 having pile loops 4 extending outwardly from the lower surface of the floor mat 5, wherein said loops 4 are adapted for repeated engagement and disengagement with the carpeted surface of the vehicle, and (c) a bonding layer 8 for affixing the backing 1 to the pile fabric 6 (abstract, section [0037], and Figures 2 and 3). The backing 1 preferably comprises a warp knitted textile fabric (section [0034]).  In one embodiment, said textile fabric of the backing has a thickness of 0.2-2 mm (section [0045]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a backing thickness of 3.0-3.5 mm (claim 1) or 2.0-4.0 mm (claim 2) depending on the desired quality, cost, and overall weight and thickness for an intended use of the floor mat.  Such a modification of Imaizumi would have yielded predictable results to the skilled artisan (e.g., providing the desired quality, cost, and overall weight and thickness, for an intended use).  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), Imaizumi teaches a preferred monofilament denier of 100 or more.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the denier size to the ranges claimed (15-80 for claim 1 or 2-20 for claim 2) in order to produce a pile fabric having the desired softness, pile density, and non-slip property when installed upon the vehicle floor carpet.  For example, Boldrini teaches the type of yarns, fabric density, yarn count (e.g., denier), weight, loop height, etc. of the backing 1 are selected to achieve optimal grip and anti-slip properties (section [0042]). The number of loops per cm in the warp direction is preferably 10-30 (section [0057]). The denier of the textile fabric yarns is in the range of 17-235 dtex (about 15-212 denier), preferably 17-78 dtex (about 15-70 denier) (section [0060]).  
Additionally, Whitesell discloses a textile structure comprising a backing layer have pile fibers of a first denier and pile fibers of a second different denier (abstract).  Said textile structure is suitable for an accessory floor mat of a motor vehicle, wherein said pile backing provides increased slip/slide frictional resistance between the floor mat and an underlying carpet (sections [0002] and [0008]).  Figures 1-3 show non-looped, cut piles for said backing layer.  The first fibers may have a denier of 2-40, while the second fibers may have a denier of 30-500 (section [0011]).  
Hence, it would have been obvious to the skilled artisan to decrease the denier of the Imaizumi filaments to a range disclosed by Boldrini and/or Whitesell since such deniers are known to be suitable in pile fabrics suited for floor mat backings to provide frictional resistance.  Such a modification would have yielded predictable results to the skilled artisan (e.g., desired softness, pile density, and non-slip property when installed upon the vehicle floor carpet).  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (b) is held to be obvious over the cited prior art.  
Regarding exception (c), as set forth above, Imaizumi exemplifies a cut pile density (i.e., applicant’s individual threads per square inch)  of about 160 individual threads/in2.  However, the it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select increase a pile density to a range of 450-625 piles/in2 for an intended use.  As noted above, Boldrini teaches the weave density and yarn denier, both of which would necessarily affect the pile density of the fabric, are selected to achieve optimal grip and anti-slip properties (section [0042]).  Such a modification would have yielded predictable results to the skilled artisan (e.g., plusher pile backing with an increase in potential non-slip properties due to the increase number of piles).  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (c) is held to be obvious over the cited prior art.  
Regarding exception (d), although the cited prior art does not explicitly teach the claimed static coefficient of friction property, it is reasonable to presume that said property limitation would obviously be met by the Imaizumi invention having the modified backing thickness, fiber denier, and pile density as taught by Katoh, Boldrini, and Whitesell.  Support for said presumption is found in the use of a like cut pile warp-knit backing materials having a like thickness, denier, and pile density used to produce a like vehicle floor mat.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, exception (d) is rejected as being obvious over the cited prior art. 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the type of yarns, fabric density, yarn count (e.g., denier), weight, loop height, etc. of the warp knit backing to achieve optimal grip and anti-slip properties (e.g., static coefficient of friction) for a specific floor mat application, as taught by Boldrini.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Therefore, exception (d) and claims 1 and 2 are rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.  Specifically, said arguments are moot in view of the new ground of rejection set forth above.   


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 1, 2022